 
 
 


 
Matthews International Corporation
March 14, 2014
 





RBS CITIZENS, NA.
525 William Penn Place
PW-2625
Pittsburgh, Pennsylvania 15219-1729


                                                             Exhibit 10.3
 
 
                                                                    
CONFIDENTIAL
 
March 14, 2014
 
Matthews International Corporation
2 North Shore Center
Pittsburgh, PA 15212


Attention: Steven Nicola, Chief Financial Officer
 
Re:           $850,000,000 Senior Credit Facility
 
Ladies and Gentlemen:
 
We refer to that certain First Amended and Restated Loan Agreement, dated July
18, 2013, by and among Matthews International Corporation (the "Borrower" or
"you"), the Banks (as defined therein), Citizens Bank of Pennsylvania
("Citizens"), in its capacity as administrative agent for the Banks, RBS
Citizens, N.A. ("RBS Citizens" or "us"), in its capacity as joint lead arranger
and joint bookrunner for the Banks, PNC Capital Markets LLC, in its capacity as
joint lead arranger, joint bookrunner for the Banks, and PNC Bank, National
Association ("PNC"), in its capacity as syndication agent for the Banks (as
amended, modified or supplemented from time to time, the "Existing Loan
Agreement"), and (b) the other Loan Documents (as defined in the Existing Loan
Agreement) (the credit facility provided pursuant to the Loan Documents is
hereinafter referred to as the "Senior Credit Facility").  Unless otherwise
defined herein, terms defined in the Existing Loan Agreement are used herein
with the same meanings.
 
You have advised RBS Citizens, N.A. ("RBS Citizens" or "us") that Matthews
International Corporation, a Pennsylvania corporation (the "Borrower" or "you")
seeks financing to (a) fund a portion of the purchase price for the proposed
acquisition (the "Acquisition") of all or substantially all of the equity
interests of Schawk, Inc. (the "Acquired Company") pursuant to that certain
Agreement and Plan of Merger and Reorganization (the "Acquisition Agreement"),
(b) repay certain existing debt of the Acquired Company and their subsidiaries
(the "Refinancing"), (c) pay any costs fees and expenses in connection with the
Transactions (as defined below) and (d) provide for working capital and other
general corporate requirements of the Borrower and its subsidiaries (including,
without limitation, permitted acquisitions) all as more fully described in the
Summary of Proposed Terms and Conditions attached hereto as Annex A (the "Term
Sheet").  This Commitment Letter (as defined below) describes the general terms
and conditions for an amendment to the Senior Credit Facility to, among other
things, (i) provide for an increase to the Revolving Credit Facility Commitment
available under the Senior Credit Facility by $350 Million to $850 million by
increasing the aggregate amount of Additional Increases (as defined in the
Existing Loan Agreement) available under Section 2.21 of the Existing Loan
Agreement by $450 million to $650 million and committing to the Accordion
Increase (as defined below) and (ii) make certain other amendments as set forth
more fully in the Term Sheet (the "Senior Credit Facility Amendment").  As used
herein, "Borrower and its subsidiaries" will include the Acquired Company and
its subsidiaries after giving effect to the Acquisition.  The Senior Credit
Facility Amendment, the Accordion Increase, the Acquisition, the Refinancing and
the other transactions described herein are hereinafter referred to collectively
as the "Transactions".  The date on which the Senior Credit Facility Amendment
is closed is referred to as the "Closing Date".
 
COMMITMENT
 
Based upon and subject to the foregoing and to the terms and conditions set
forth in this Commitment Letter (the "Commitment Letter") and in the Term Sheet,
RBS Citizens (individually or together with one or more of its affiliates
including, without limitation, Citizens) is pleased to confirm its commitment
(the "Commitment"): (i) to take such steps as are necessary or advisable to
ensure that at least a Majority Banks (as defined in the Existing Loan
Agreement) level of approval is given by the Banks with respect to the Senior
Credit Facility Amendment as described in the Term Sheet (including an amendment
to Section 2.21 of the Existing Loan Agreement to increase the aggregate
Additional Increase amount permitted thereunder by $450 million to $650
million); and (ii) on and after the Closing Date, to provide up to $350 million
of the first (1st) Additional Increase requested by the Borrower pursuant to
Section 2.21 of the Existing Loan Agreement (the "Accordion Increase").  Without
limiting the foregoing, in the event that Majority Banks refuse to consent to
the amendment to Section 2.21 to permit the Accordion Increase, RBS Citizens
commits either (x) to purchase commitments from existing Banks so that Majority
Banks consent to the Accordion Increase or (y) to fund a replacement facility
with an aggregate principal amount of not less than the $850 million which
replacement facility would contain terms and conditions substantially the same
as described in the Term Sheet.  RBS Citizens shall use its commercially
reasonable efforts to secure commitments from the Banks and additional banks,
financial institutions and other entities for the Senior Credit Facility
Amendment and Accordion Increase (such additional banks, financial institutions
and other entities committing to the Accordion Increase, including RBS Citizens,
the "Lenders").  The Commitment of RBS Citizens hereunder to provide the entire
Accordion Increase will be reduced on a dollar-for-dollar basis by the amount of
any corresponding commitments received from the Banks or otherwise through
syndication from the other Lenders; provided that, the commitment of RBS
Citizens to provide the entire principal amount of the Accordion Increase on the
terms and conditions set forth in this Commitment Letter, the Term Sheet and the
Existing Loan Agreement, as amended on the Closing Date (the "Amended Loan
Agreement") will be reduced only to the extent such Banks and other Lenders fund
their commitments to the Accordion Increase on the effective date of the
Accordion Increase.
 
Effective upon your agreement to and acceptance of this Commitment Letter and
continuing until the earlier of (a) the end of the Successful Syndication Period
(as defined in the Fee Letter) and (b) the Expiration Date or earlier
termination of this Commitment Letter, the Borrower will not (other than as
permitted under the terms and provisions of Section 2.21 of the Existing Loan
Agreement) solicit, initiate, entertain or permit, or enter into any discussions
with any other bank, investment bank, financial institution, person or entity in
respect of any structuring, arranging, underwriting, offering, placing, or
syndicating of all or any portion of the Senior Credit Facility, any other
senior credit financing similar to, or as a replacement of, all or any portion
of the Senior Credit Facility or any other financing for the Acquisition.
 
CONDITIONS TO COMMITMENT
 
RBS Citizens' Commitment hereunder is subject to the following: (a) your written
acceptance, and compliance with the terms and conditions, of a letter from RBS
Citizens to you (the "Fee Letter") pursuant to which you agree to pay, or cause
to be paid, to RBS Citizens, for its account and for the account of the Banks
and/or Lenders, as the case may be, certain fees and expenses and to fulfill
certain other obligations in connection with the Senior Credit Facility
Amendment as more particularly set forth therein, (b) compliance of this
Commitment Letter and the Transactions with all applicable federal banking laws,
rules and regulations, (c) prior to and during the primary syndication of the
Accordion Increase, there shall have been no competing issuance of debt,
securities or commercial bank or other credit facilities being offered, placed
or arranged for purposes of consummating the Acquisition or any of the other
Transactions, without the prior written consent of RBS Citizens, (d) there shall
not have occurred, since December 31, 2013, a "Company Material Adverse Effect"
(as defined in the Merger Agreement) and (e) the conditions set forth under the
caption "Conditions Precedent to Initial Borrowing" in the Term Sheet.  It is
hereby agreed that RBS Citizens and the Borrower shall use commercially
reasonable efforts to (i) schedule the date of the primary bank meeting for
prospective Lenders and (ii) complete and deliver the final confidential
information memorandum (in form and substance reasonably satisfactory to the
Lead Arranger) as soon as reasonably practicable after the date hereof in order
to afford RBS Citizens at least forty-five (45) consecutive days prior to the
Closing Date in which to conduct the syndication.
 
Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Financing Documentation (as defined in the Term Sheet) or any other letter
agreement or other undertaking between you and us concerning the financing of
the Acquisition to the contrary, (i) the only representations the accuracy of
which will be a condition to the availability of the Senior Credit Facility and
the Accordion Increase on the Closing Date will be (a) the representations made
by or with respect to the Acquired Company in the Acquisition Agreement (but
only to the extent that the breach of such representations and warranties would
permit Borrower (or its applicable affiliate) not to close the Acquisition as a
result of a failure of such representation and warranty in the Acquisition
Agreement or be true and correct) and (b) the Specified Representations (as
defined below) and (ii) the terms of the Financing Documentation will be in a
form such that it does not impair the availability of the Senior Credit Facility
and the Accordion Increase on the Closing Date if all conditions expressly set
forth in this Commitment Letter are satisfied; provided, however, that nothing
in the preceding clause (i) shall be construed to limit the individual
conditions expressly set forth in the Term Sheet.  For purposes hereof,
"Specified Representations" means the representations and warranties referred to
in the Term Sheet relating to organization; requisite power and authority (as
they relate to due authorization, execution, delivery and performance of the
Financing Documentation); qualifications; due authorization, execution and
delivery and enforceability of the Financing Documentation; no conflicts of the
Financing Documentation with organizational documents or applicable law; binding
obligation; Investment Company Act; Federal Reserve margin stock regulations;
solvency as of the Closing Date (after giving effect to the Acquisition) of the
Borrower and its subsidiaries on a consolidated basis; senior indebtedness;
Patriot Act, OFAC and other similar money laundering or anti-terrorism laws.
 
SYNDICATION
 
It is agreed that RBS Citizens or Citizens will act as the administrative agent
(in such capacity, the "Administrative Agent") for the Banks and/or the Lenders,
as the case may be, and as sole lead arranger and sole book runner (in such
capacity, the "Lead Arranger") of the syndication effort for the Accordion
Increase.  In connection with such syndication effort, RBS Citizens, in
consultation with you, will manage all aspects of the syndication, including,
without limitation, making decisions as to the selection and number of
institutions to be approached and when such institutions will be approached,
when commitments will be accepted, which institutions will participate, the
allocations of commitments among syndicate Banks or Lenders, as the case may be
(subject to the terms of the Fee Letter), and the amount and distribution of
fees payable to syndicate Banks or Lenders; provided that, other than as set
forth in the Fee Letter, no additional fees will be payable by Borrower or its
subsidiaries.  The Lead Arranger shall have the right, in consultation with you,
to award titles to other co-agents or arrangers who are Lenders that provide (or
whose affiliates provide) commitments in respect of the Accordion Increase;
provided, that no other agent, co-agent or arranger other than the Lead Arranger
will have rights in respect of the management of the syndication of the Senior
Credit Facility (including, without limitation, in respect of "flex" rights
under the Fee Letter, over which the Lead Arranger will have sole control).
 
RBS Citizens reserves the right, prior to or after the execution of definitive
documentation with respect to the Senior Credit Facility and as part of any
syndication thereof or otherwise, to arrange for the assignment of all or a
portion of the Commitment to one or more financial institutions that will become
Lenders and be party to such definitive documentation: provided that, the
Commitment of RBS Citizens to provide the entire principal amount of the
Accordion Increase on the terms and conditions set forth in this Commitment
Letter, the Term Sheet and the Amended Loan Agreement will be reduced only to
the extent any Banks or any such Lenders fund their commitments on the effective
date of the Accordion Increase, and Successful Syndication is not a condition to
the availability of the Accordion Increase on the Closing Date.  In addition, in
connection with any such syndication, you acknowledge that RBS Citizens may
allocate a portion of the fees payable under the Fee Letter to such other Banks
and/or Lenders.  It is agreed, however, that no Bank or Lender, as the case may
be, will receive compensation from or on behalf of you or the Acquired Company
outside the terms contained herein and in the Fee Letter in order to provide its
commitment to participate in the Senior Credit Facility and/or the Accordion
Increase.
 
You understand that RBS Citizens intends to commence the syndication efforts
immediately, and RBS Citizens reserves the right to conduct syndication both
before and after the Closing Date.  Until the earlier of (a) the end of the
Successful Syndication Period and (b) the Expiration Date or earlier termination
of this Commitment Letter, you agree to (and agree to use commercially
reasonable efforts to cause appropriate members of management of the Acquired
Company to) actively assist RBS Citizens in completing a timely and orderly
syndication of the Accordion Increase that is mutually satisfactory to RBS
Citizens and you.  Such assistance shall include, but not be limited to, (a)
direct contact during the syndication between senior management, representatives
and advisors of the Borrower and, to the extent not in violation of applicable
law, the Acquired Company, on the one hand, and the Banks and/or prospective
Lenders, on the other hand, (b) assistance in the preparation of Confidential
Information Memoranda for the Senior Credit Facility and/or the Accordion
Increase, as applicable, and other marketing materials to be used in connection
with the syndication, (c) the hosting, with RBS Citizens, of one or more
meetings of Banks and/or prospective Lenders in all such cases at times mutually
and reasonably agreed upon, and (d) using commercially reasonable efforts to
ensure that the syndication efforts benefit materially from the existing lending
relationships of the Borrower and the Acquired Company.  RBS Citizens reserves
the right to engage the services of its affiliates in furnishing the services to
be performed by RBS Citizens as contemplated herein and to allocate (in whole or
in part) to any such affiliates any fees payable to them in such manner as they
and their affiliates may agree in their sole discretion.  You agree that RBS
Citizens may share with its affiliates and advisors any information related to
the Borrower, the Acquired Company, or any of their respective subsidiaries or
affiliates and the Senior Credit Facility or any other matter contemplated
hereby, subject to the confidentiality requirements set forth in Section 9.18 of
the Existing Loan Agreement.
 
OTHER SERVICES
 
Subject to the confidentiality requirements set forth in Section 9.18 of the
Existing Loan Agreement, nothing contained herein shall limit or preclude RBS
Citizens or any of its affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of the Borrower or any of its
affiliates, or any other party that may have interests different than or adverse
to such parties.
 
You acknowledge that RBS Citizens and its affiliates (the "RBS Citizens
Parties") may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies with which you the
Acquired Company or your or their affiliates may have interests that conflict
regarding the Transactions and otherwise, that the RBS Citizens Parties may act,
without violating their contractual obligations to you, as they deem appropriate
with respect to such other companies, and that the RBS Citizens Parties have no
obligation in connection with the Transactions to use, or to furnish to the
Borrower or its subsidiaries, confidential information obtained from other
companies or entities.  In addition, you acknowledge that the RBS Citizens
Parties reserve the right to arrange or to provide a committed form of
acquisition financing to other potential purchasers of the Acquired Company and
that, in such capacity, the RBS Citizens Parties may acquire information about
the Acquired Company, the sale thereof, and such other potential purchasers and
their strategies and proposals, but the RBS Citizens Parties shall have no
obligation to disclose to you the substance of such information or the fact that
the RBS Citizens Parties are in possession thereof.  You further acknowledge and
agree that in connection with all aspects of the Transactions and this
Commitment Letter, you and your affiliates, on the one hand, and RBS Citizens,
on the other hand, have an arm's length business relationship and that RBS
Citizens has no fiduciary obligation to you and RBS Citizens is not to act as
your agent or on your behalf.  The provisions of this paragraph shall survive
closing of the Senior Credit Facility Amendment and any termination of this
Commitment Letter.
 
INFORMATION
 
You hereby represent and warrant that (a) all information, other than the
Projections (as defined below), which has been or is hereafter made available to
RBS Citizens or the Banks and/or Lenders by you, your subsidiaries or affiliates
or any of your or their respective representatives in connection with the
Transactions ("Information"), when taken as a whole, is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading and (b) all financial
projections concerning you and your subsidiaries and the Acquired Company and
its subsidiaries that have been or are hereafter made available to RBS Citizens,
or the Banks and/or Lenders by you, your subsidiaries or affiliates or any of
your or their respective representatives (the "Projections") have been or will
be prepared in good faith based upon assumptions deemed reasonable by you at the
time prepared; it being understood that the Projections are as to future events
and are not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond your control, that no
assurance can be given that any particular Projections will be realized and that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results and such differences may be
material.  You agree to furnish RBS Citizens with such Information and
Projections as RBS Citizens may reasonably request and to supplement the
Information and the Projections from time to time until the effective date of
the Accordion Increase so that the representation and warranty in the preceding
sentence is correct on such date (including, without limitation, updating the
Projections to the extent you become aware that such Projections have become
materially inaccurate or have been prepared based upon assumptions that you
believe are no longer reasonable).  In arranging the Senior Credit Facility
Amendment and syndicating the Accordion Increase, RBS Citizens will be using and
relying on the Information and the Projections without independent verification
thereof.
 
Until the end of the Successful Syndication Period, upon RBS Citizens' request,
you will (a) provide, and cause your affiliates and advisors to provide (and use
commercially reasonable efforts to cause the Seller and the Acquired Company to
provide), all information reasonably requested to assist RBS Citizens and each
Bank and/or Lender in their evaluation of the Transactions, (b) provide to RBS
Citizens and cause its affiliates and advisors to, and use commercially
reasonable efforts to cause the Seller and the Acquired Company to, provide
Information, Projections, and marketing materials and presentations
(collectively, the "Informational Materials") and assist in the preparation of
materials to be used in connection with marketing and presentation of the Senior
Credit Facility Amendment and/or the Accordion Increase, as applicable and (c)
use commercially reasonable efforts to designate Informational Materials (i)
that are either available to the public or not material with respect to you the
Acquired Company and their respective subsidiaries or any of their respective
securities for purposes of United States federal and state securities laws as
"Public Information" and (ii) that are not Public Information as "Private
Information," and you acknowledge that RBS Citizens and each Bank and/or Lender
will be entitled to rely on such designations.
 
RBS Citizens will make available the Informational Materials, marketing
materials and presentations to the Banks and any other potential Lenders by
posting on Intralinks, SyndTrak Online or by other comparable electronic means
(collectively, the "Electronic Means").  Potential Lenders, who identify
themselves as "public lenders" for the purpose of compliance with securities
laws, may choose not to receive Private Information and potential Lenders who
determine that they are permitted for purpose of compliance with securities laws
to receive Private Information, and who have identified themselves as such, may
access Private Information.
 
EXPENSES
 
You agree to (a) pay or reimburse RBS Citizens and its affiliates, from time to
time on demand, for all of their reasonable fees and out-of-pocket expenses
(including, without limitation, communication costs and all CUSIP fees for
registration with the Standard & Poor's CUSIP Service Bureau (the "CUSIP
Bureau")) incurred in connection with the Transactions, and (b) pay the
reasonable fees and expenses of counsel to RBS Citizens in connection with the
Transactions, in each case whether or not the Senior Credit Facility Amendment
is closed or any credit is extended thereunder, other than by reason of a breach
by RBS Citizens of its obligations hereunder.  The provisions of this paragraph
shall survive closing of the Senior Credit Facility Amendment and the Accordion
Increase, and any termination of this Commitment Letter.
 
INDEMNIFICATION
 
You agree to indemnify and hold harmless RBS Citizens and its affiliates,
directors, officers, employees and agents (collectively, the "Indemnified
Parties") from and against any and all actions, suits, losses, claims, damages
and liabilities of any kind or nature, joint or several, to which such
Indemnified Parties may become subject, related to or arising out of any matter
contemplated by this Commitment Letter or any of the Transactions, including,
without limitation, the execution of definitive credit documentation, the
syndication and closing of the Senior Credit Facility Amendment, the Accordion
Increase, or the use or contemplated use of proceeds of the Senior Credit
Facility, and will reimburse the Indemnified Parties for all reasonable
out-of-pocket expenses (including reasonable attorneys' fees and expenses) on
demand as they are incurred in connection with the investigation of, preparation
for, or defense of any pending or threatened claim related to any matter subject
to this indemnification or any action or proceeding arising therefrom; provided,
however, that no Indemnified Party shall have any right to indemnification for
any of the foregoing to the extent determined by a final and nonappealable
judgment of a court of competent jurisdiction to have resulted from its own
gross negligence or willful misconduct or from the breach by an Indemnified
Party of its obligations hereunder.  You shall not, without the prior written
consent of each Indemnified Party affected thereby (which consent will not be
unreasonably withheld), settle any threatened or pending claim or action that
would give rise to the right of any Indemnified Party to claim indemnification
hereunder unless such settlement (a) includes a full and unconditional release
of all liabilities arising out of such claim or action against such Indemnified
Party and (b) does not include any statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Party.  The
provisions of this paragraph shall survive closing of the Senior Credit Facility
Amendment, the Accordion Increase and any termination of this Commitment Letter.
 
This Commitment Letter is addressed solely to you, and neither RBS Citizens, on
the one hand, nor you, on the other hand, shall be liable to the other or any
other person for any consequential or punitive damages that may be alleged as a
result of this Commitment Letter or any of the Transactions.  This Commitment
Letter is not intended to confer any obligations to or benefits upon any third
party.  The provisions of this paragraph shall survive closing of the Senior
Credit Facility Amendment, the Accordion Increase and any termination of this
Commitment Letter.
 
CONFIDENTIALITY
 
Except as required by law or legal process, neither you nor any of your
affiliates is authorized to show or circulate this Commitment Letter, the Fee
Letter or the Term Sheet, or disclose the contents hereof or thereof, to any
other person or entity (other than (i) to its affiliates, directors, officers,
legal counsel and financial advisors, whether in connection with the Senior
Credit Facility or otherwise and (ii) with respect to this Commitment Letter and
the Term Sheet only (and not the Fee Letter), the Acquired Company and its
directors, officers, legal counsel, and financial advisors; provided that (a)
each of such persons shall agree to be bound by the confidentiality provisions
hereof and (b) you shall be liable for any breach of such confidentiality
provisions by any such person), except as may be required by law or applicable
judicial process.  The provisions of this paragraph shall survive closing of the
Senior Credit Facility Amendment, the Accordion Increase and any termination of
this Commitment Letter.
 
RBS Citizens and its affiliates will use all confidential information provided
to them or such affiliates by or on behalf of you hereunder or in connection
with the Transactions solely for the purpose of providing the services which are
the subject of this Commitment Letter and shall treat confidentially all such
information in accordance with the provisions of Section 9.18 of the Existing
Loan Agreement.  Notwithstanding the foregoing, you acknowledge and agree that
RBS Citizens may disclose any information relating to (a) the Senior Credit
Facility, the other Transactions and you and your subsidiaries and affiliates
and the Acquired Company and its subsidiaries to potential Lenders and their
respective affiliates subject to ordinary and customary confidentiality
requirements to be set forth in the Confidential Information Memoranda to be
prepared and distributed as contemplated herein, (b) the Senior Credit Facility
to Gold Sheets and other similar bank trade publications, with such information
to consist of deal terms and other information customarily found in such
publications and (c) the Senior Credit Facility in connection with obtaining a
published CUSIP from the CUSIP Bureau.  Subject to your prior review and
approval (such approval to not be unreasonably withheld, conditioned or delayed)
of such contemplated advertising materials, you also consent to the publication
by RBS Citizens of customary advertising material using the name or logo of you
or any of your subsidiaries.
 
Prior to the Closing Date, RBS Citizens shall have the right to review and
approve (with such approval not to be unreasonably withheld or delayed and
subject to disclosure requirements binding upon you under applicable law, rules
or regulations, including stock exchange rules) any public announcement or
public filing made by you or your representatives after the date hereof relating
to the Senior Credit Facility or to RBS Citizens in connection therewith, before
any such announcement or filing is made.
 
RBS Citizens hereby notifies you that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L 107-56 (signed into law on October 26, 2001)
(the "Patriot Act"), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name, address, tax
identification number and other information regarding the Borrower that will
allow RBS Citizens and the other Banks and/or Lenders to identify the Borrower
in accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective as to RBS Citizens and each
Bank and/or Lender.
 
GOVERNING LAW AND MISCELLANEOUS PROVISION
 
This Commitment Letter (and the Term Sheet attached hereto) (a) shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, (b) together with the Fee Letter constitutes the
entire agreement between the parties relating to the subject matter hereof and
thereof and supersedes any previous agreement, written or oral, between the
parties with respect to the subject matter hereof and thereof, (c) shall be
binding upon and shall inure to the benefit of the respective successors and
assigns of the parties hereto, but shall not be assigned in whole or in part by
you without the prior written consent of RBS Citizens, or by RBS Citizens
without your prior written consent, (d) may not be amended, assigned or any
provision hereof waived or modified except by an instrument in writing signed by
each of the parties hereto, (e) is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits on, or create any
rights in favor of, any other person or entity and (f) may be executed and
delivered (i) in any number of counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement
and (ii) by facsimile or electronic mail, which shall be deemed for all purposes
to be an original signature.  The provisions of this paragraph shall survive
closing of the Senior Credit Facility Amendment, the Accordion Increase, and any
termination of this Commitment Letter.
 
ACCEPTANCE AND EXPIRATION OF COMMITMENT
 
This Commitment Letter shall terminate at 5:00 p.m. (Eastern Time) on March 17,
2014, unless this Commitment Letter and Fee Letter are accepted by you in
writing prior to such time and, if accepted prior to such time, shall expire at
the earliest of (a) 5:00 p.m. (Eastern Time) on September 30, 2014, if the
Closing Date shall not have occurred by such time (the "Expiration Date"):
provided, the Expiration Date shall be automatically extended to October 31,
2014 in the event that the Acquisition shall not have been consummated by
September 30, 2014 as a result of the failure to obtain required regulatory
approval under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, (b) a material breach by you under this Commitment Letter or the Fee
Letter or (c) termination of the Acquisition Agreement or consummation of the
Acquisition without use of the Senior Credit Facility.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 


 

 
 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign this Commitment Letter
and return it to RBS Citizens, together with an executed copy of the Fee Letter.
 
Sincerely,
 
RBS CITIZENS, N.A.
 


By: /s/ Jeffrey
Kung                                                                
Name: Jeffrey
Kung                                                                
Title: Director                                                                


CITIZENS BANK OF PENNSYLVANIA
 


By: Philip R.
Medsger                                                                
Name: Philip R.
Medsger                                                                
Title: Senior Vice
President                                                                




 
Agreed to and accepted as of
the date first above written


MATTHEWS INTERNATIONAL CORPORATION
 


By: Steven F.
Nicola                                                                
Name: Steven F.
Nicola                                                                
Title: Chief Financial
Officer                                                                




 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
 


 


 
$850,000,000
SENIOR CREDIT FACILITY
SUMMARY OF PROPOSED TERMS AND CONDITIONS
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Commitment Letter to which this Summary of
Proposed Terms and Conditions is attached.
 
Borrower:
Matthews International Corporation, a Pennsylvania corporation (the "Borrower").
Guarantees:
All obligations of the Borrower under the Senior Credit Facility and any
interest rate protection agreements, other permitted hedging agreements and any
treasury management agreements entered into with any Bank or Lender (or any
affiliate of any Bank or Lender) (each a "Bank Product") will be, to the extent
permitted by applicable law, irrevocably and unconditionally guaranteed on a
joint and several basis by each existing and subsequently acquired or organized,
material, direct or indirect, domestic subsidiary of the Borrower (including,
without limitation, the Acquired Company) (each of the foregoing, individually,
a "Guarantor" and, collectively, the "Guarantors") in a manner consistent with
the terms and provisions of the Existing Loan Agreement.  The Borrower and the
Guarantors are herein referred to as the "Loan Parties" and, individually, as a
"Loan Party."
Lead Arranger
and Book Runner:
RBS Citizens, N.A. ("RBS Citizens" or, in such capacity, the "Lead Arranger").
Administrative Agent:
RBS Citizens or one of its affiliates (including, without limitation, Citizens)
(the foregoing, as applicable, in such capacity, the "Administrative Agent").
Banks/Lenders:
The Banks, RBS Citizens, Citizens and a syndicate of other financial
institutions (the "Lenders") acceptable to the Administrative Agent after
consultation with the Borrower.
Senior Credit Facility Amendment:
An amendment to the Senior Credit Facility to, among other things, increase the
Revolving Credit Facility Commitment available under the Senior Credit Facility
by $350 million to $850 million by amending Section 2.21 of the Existing Loan
Agreement to increase the aggregate Additional Increase amount permitted
thereunder by $450 million to $650 million (such amendment, together with the
exercise of the Accordion Increase as contemplated herein, to result in an
aggregate Commitment of $850 million) and aggregate available Additional
Increases (after giving effect to the Accordion Increase) under Section 2.21 of
the Existing Loan Agreement of $300 million.
The Senior Credit Facility will contain a sublimit for the issuance of letters
of credit in an amount consistent with the terms and provisions of the Existing
Loan Agreement, to be made available by RBS Citizens and/or Citizens (the
foregoing, as applicable, the "Issuing Lender").  Letters of credit may be
issued in a manner consistent with the terms and provisions of the Existing Loan
Agreement.  The Senior Credit Facility will also contain a sublimit in an amount
consistent with the terms and provisions of the Existing Loan Agreement for
swingline loans ("Swingline Loans") to be made available by RBS Citizens.  Each
Bank and/or Lender will purchase an irrevocable and unconditional participation
in each Letter of Credit and Swingline Loan in a manner consistent with the
terms and provisions of the Existing Loan Agreement.
Closing Date:
The closing date of the Senior Credit Facility Amendment (the "Closing Date"),
which is anticipated to occur on or before September 30, 2014.
Use of Proceeds:
The Senior Credit Facility will be used to provide a portion of the financing
for the Acquisition and the Refinancing and to provide for the working capital
and general corporate requirements of the Borrower and its subsidiaries
(including, without limitations, permitted acquisitions and permitted capital
expenditures).
Availability:
Loans under the Senior Credit Facility will be available at any time prior to
the Senior Credit Facility Maturity Date (defined below), subject to reduction
by the aggregate amount of outstanding or unreimbursed Letters of Credit and the
aggregate amount of outstanding Swingline Loans.
Accordion Facility:
The Borrower will be entitled at any time and from time to time prior to the
final maturity date of the Senior Credit Facility to incur increases in the
Senior Credit Facility (each, a "Senior Credit Facility Increase"), in an
aggregate principal amount for all such Senior Credit Facility increases of up
to $650 million (such accordion facility to be $300 million after the
contemplated $350 Million Accordion Increase) in accordance with the terms and
provisions of the Amended Loan Agreement and consistent with the terms and
provisions of the Existing Loan Agreement.  Senior Credit Facility Increases
will have the same Guarantees from the Guarantors.
Final Maturity:
The borrowings under the Senior Credit Facility will mature on the date set
forth in the Existing Loan Agreement (July 18, 2018) (the "Senior Credit
Facility Maturity Date").
Collateral:
The Senior Credit Facility is unsecured.
Mandatory Prepayments:
The Borrower shall make mandatory prepayments as required and in a manner
consistent with the terms and provisions of the Existing Loan Agreement.
Voluntary Prepayments/ Commitment Reductions:
The Borrower may prepay amounts outstanding under the Senior Credit Facility in
a manner consistent with the terms and provisions of the Existing Loan
Agreement.
Interest Rate Options:
Loans under the Senior Credit Facility shall bear interest in a manner
consistent with the terms and provisions of the Existing Loan Agreement as the
same is contemplated to be amended as set forth below with respect to the
Applicable Margin.
Applicable Margin:
The Applicable Margin shall initially be set based upon the financial statements
for the four-quarter period most recently ended prior to the Closing Date
(expected to be 1.75% for LIBOR Rate Loans and 0.75% for Base Rate Loans);
provided that after the date on which the Borrower shall have delivered
financial statements for the first fiscal quarter end after the Closing Date,
the Applicable Margin with respect to the Senior Credit Facility shall be
determined in accordance with the applicable Pricing Grid set forth below.
Commitment Fee:
The Commitment Fee for the Senior Credit Facility shall initially be 0.25% and
shall be payable quarterly in arrears to the Administrative Agent for the
ratable benefit of the applicable Banks and/or Lenders and shall be calculated
on an actual/360-day basis, on the aggregate unutilized portion of the Senior
Credit Facility from the Closing Date until termination of the commitments under
the Senior Credit Facility.  After the date on which the Borrower shall have
delivered financial statements for the first full fiscal quarter after the
Closing Date, the Commitment Fee with respect to the Senior Credit Facility
shall be determined in accordance with the applicable Pricing Grid set forth
below.  Swingline Loans will, for purposes of the Commitment Fee calculations
only, be deemed to be a utilization of the Commitment of Citizens only.
Pricing Grid:
The Applicable Margin and the Applicable Commitment Fee Percentage shall be
based on the Leverage Ratio pursuant to the following grid (the "Pricing Grid"):

 
 

 
 
 

--------------------------------------------------------------------------------

 
Level
Leverage Ratio
Applicable LIBOR Margin
Applicable Base Rate Margin
Applicable Commitment
Fee
Percentage
I
Less than 1.00 to 1.00
.75%
0.00%
0.15%
II
Greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
1.00%
0.00%
0.20%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
1.25%
0.25%
0.25%
IV
Greater than or equal to 2.50 to 1.00 to 1.00 but less than 3.00 to 1.00
1.50%
0.50%
0.25%
V
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
1.75%
0.75%
0.25%
VI
Greater than or equal to 3.50 to 1.00
2.00%
1.00%
0.25%



Letter of Credit Fee:
The Letter of Credit Fee shall be a per annum rate equal to the Applicable LIBOR
Margin in effect from time to time for the Senior Credit Facility on the average
daily stated amount of all Letters of Credit, payable and calculated in a manner
consistent with the terms and provisions of the Existing Loan Agreement.  In
addition, the Borrower will pay a facing fee with respect to each Letter of
Credit in an amount and payable and calculated in a manner consistent with the
terms and provisions of the Existing Loan Agreement.
Conditions Precedent
to Closing:
The closing of the Senior Credit Facility Amendment will be subject to each of
the following:
 
1.Financing Documentation.  The preparation, execution and delivery of the
Amended Loan Agreement with respect to the Senior Credit Facility Amendment (the
"Financing Documentation"), incorporating substantially the terms and conditions
as outlined in the Commitment Letter and this Term Sheet, and such other
necessary and customary documents and agreements in connection with the Senior
Credit Facility Amendment and/or the Accordion Increase, as applicable, as are
reasonably requested by the Administrative Agent and reasonably satisfactory in
form and substance to the Administrative Agent, it being understood and agreed
that the Borrower, RBS Citizens and/or Citizens will negotiate in good faith to
finalize the Financing Documentation consistent with the terms and provisions
outlined in the Commitment Letter and this Term Sheet or, otherwise consistent
with the terms and provisions of the Existing Loan Agreement.
 
2.Consents and Approvals.  All consents and approvals of the boards of directors
(including, without limitation, the board of directors of the Acquired Company),
shareholders (of either the Borrower and/or the Acquired Company, as the case
may be), and governmental authorities necessary in connection with the
Acquisition and the Senior Credit Facility Amendment shall have been obtained.
 
3.Acquisition.  All documentation related to the Acquisition shall be in full
force and effect, after giving effect to any modifications, amendments, consents
or waivers by the Borrower thereto, other than those modifications, amendments
or waivers that would be materially adverse to the interests of the
Administrative Agent and/or any Bank or Lender under the Senior Credit Facility,
as determined by the Administrative Agent in its reasonable discretion, which
have not been consented to in writing by the Administrative Agent (such consent
to not be unreasonably withheld, conditioned or delayed).  No law or regulation
will be applicable, or event will have occurred, nor will any litigation or
investigation by any governmental authority be pending, nor any restraining
order, preliminary or permanent injunction or other judgment, order or decree be
issued by any court of competent jurisdiction or other legal restraint or
prohibition shall be in effect, that prohibits or makes illegal the consummation
of the Acquisition.
 
4.Litigation.  There shall be no (i) bankruptcy or insolvency proceeding,
injunction, order or claim with respect to the Borrower, the Acquired Company or
any of their respective subsidiaries, or (ii) any pending litigation, injunction
or order which, if adversely determined would be reasonably likely to result in
a Material Adverse Effect.
 
5.Existing Indebtedness.  All existing indebtedness for borrowed money
(excluding certain permitted indebtedness to be agreed upon or as otherwise
permitted under the Existing Loan Agreement) the Acquired Company and any of its
subsidiaries, shall be repaid in full and all liens (excluding certain permitted
liens to be agreed upon) relating thereto extinguished on or prior to the
effective date of the Accordion Increase.
 
6.Financial Information.  (i) Pro forma consolidated financial statements for
the Borrower and its subsidiaries for the four-quarter period most recently
ended prior to the Closing Date for which financial statements are available
giving pro forma effect to the Transactions and a pro forma balance sheet of the
Borrower and its subsidiaries as of the Closing Date giving pro forma effect to
the Transactions and (ii) projections prepared by management of balance sheets,
income statements and cashflow statements of the Borrower and its subsidiaries,
which will be quarterly for the first year after the Closing Date and annually
thereafter for the term of the Senior Credit Facility) requested by the
Administrative Agent shall have been delivered to the Administrative Agent and
be in form and substance reasonably satisfactory thereto (it being understood
that such information shall be deemed to be satisfactory if the Administrative
Agent has not notified the Borrower to the contrary within thirty (30) days
after delivery of such information).
 
7.Patriot Act Information.  The Administrative Agent shall have received, at
least five business days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.
 
8.[Reserved].
 
9.[Reserved].
 
10.Legal Opinions.  The Borrower shall deliver opinions of counsel (including
any opinion, if any, delivered in connection with the Acquisition (upon which
the Banks and/or the Lenders shall be entitled to rely)), in form and substance
reasonably acceptable to the Administrative Agent, which shall include, without
limitation, a "no conflicts" opinion between the definitive credit documentation
and all organizational documents and material agreements (to include the
Acquisition Agreement and all other material documentation related to the
Acquisition and such other agreements as the parties shall reasonably agree) of
the Loan Parties.
 
11.Events of Default.  No Event of Default under Sections 7.01(a), 7.01(b)
and/or 7.01(c) of the Existing Loan Agreement shall have occurred and be
continuing.
 
12.[Reserved].
 
13.Fees and Expenses.  The Administrative Agent and the Banks and/or Lenders
shall have received from the Borrower the aggregate amount of fees and expenses
payable in connection with the consummation of the Transactions as provided in
the Commitment Letter and Fee Letter, as applicable.
Conditions Precedent
to Initial Borrowing:
The obligation of RBS Citizens to fund the Accordion Increase on the Closing
Date will be subject only to (i) the conditions set forth or referred to in the
Commitment Section of the Commitment Letter, (ii) items 1, 2, 3, 4, 5, 6, 7, 10,
11 and 13 of Conditions Precedent to Closing, (iii) the accuracy of
representations and warranties in all material respects, and (iv) the absence of
any default or event of default subject, in the case of clauses (iii) and (iv),
to the limitations set forth in the Conditions to Commitment Section of the
Commitment Letter.
Conditions to Additional Extensions of Credit:
Subject to the Funds Certain Provisions, each extension of credit under the
Senior Credit Facility (other than funding of the Accordion Increase on the
Closing Date) will be subject to satisfaction of conditions precedent consistent
with those found in the Existing Loan Agreement.
Representations and Warranties:
Subject to the Funds Certain Provisions, the definitive credit documentation
will contain representations and warranties consistent with those found in the
Existing Loan Agreement.
Affirmative Covenants:
The definitive credit documentation will contain affirmative covenants
consistent with those found in the Existing Loan Agreement.
Negative Covenants:
The definitive credit documentation will contain negative covenants consistent
with those found in the Existing Loan Agreement as amended to provide for:  (i)
unlimited permitted acquisitions by the Borrower so long as no Event of Default
has occurred and is continuing and Borrower provides evidence, in form and
substance reasonably satisfactory to the Administrative Agent, of a pro forma
Leverage Ratio not to exceed a ratio of at least .25x less than the ratio
required by the applicable Leverage Ratio covenant as of the date of
determination; and (ii) unlimited distributions by the Borrower so long as no
Event of Default under Sections 7.01(a), 7.01(b), 7.01(c) and/or, to the extent
arising as a result of a breach of the financial covenants set forth in Section
5.14 of the Existing Loan Agreement, 7.01(e) of the Existing Loan Agreement has
occurred and has continued uncured (such cure to be in form and substance
reasonably agreed upon) for a period of time to be reasonably agreed upon.
Financial Covenants:
The definitive credit documentation will contain the following financial
covenants:
1.  Maximum Leverage Ratio.
2.  Minimum Interest Coverage Ratio.
 
The financial covenants will apply to the Borrower and its subsidiaries on a
consolidated basis, with:  (a) definitions and calculations consistent with the
terms of the Existing Loan Agreement; provided that part (vi) of the definition
of EBIT shall be amended to provide for an add-back of "other extraordinary
charges, non-recurring losses and/or non-recurring expenses (including, without
limitation, the costs incurred to achieve synergies)"; (b) an opening Maximum
Leverage Ratio level of 4.00x on the Closing Date with a step-down to 3.50x on a
schedule TBD; and (c) an opening Minimum Interest Coverage Ratio level of 4.00x
on the Closing Date.
Events of Default:
The definitive credit documentation will contain events of default consistent
with those found in the Existing Loan Agreement.
Assignments and
Participations:
Each Bank and/or Lender will be permitted to make assignments to other financial
institutions in respect of the Senior Credit Facility in a manner consistent
with the terms and provisions of the Existing Loan Agreement.
 
Each Bank and/or Lender will be permitted to sell participations in a manner
consistent with the terms and provisions of the Existing Loan Agreement.
Required Lenders:
To be defined in a manner consistent with the terms and provisions of the
Existing Loan Agreement.
Defaulting Lenders:
The Senior Credit Facility will contain provisions related to defaulting lenders
consistent with the terms and provisions of the Existing Loan Agreement.
Amendments and Waivers:
Amendments and waivers of the provisions of the definitive credit documentation
will be made in a manner consistent with the terms and provisions of the
Existing Loan Agreement.
Expenses and
Indemnification:
The Loan Parties will pay (a) all reasonable out-of-pocket costs and expenses of
the Administrative Agent and the Lead Arranger (including the reasonable fees
and disbursements of one outside counsel) in connection with the preparation,
execution, delivery and ongoing servicing of the definitive credit documentation
for the Senior Credit Facility Amendment (including, without limitation, any
amendment or waiver with respect thereto and the syndication of the Accordion
Increase), and (b) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Banks and/or the Lenders (including the reasonable
fees and disbursements of counsel) in connection with the enforcement of the
Senior Credit Facility.
 
The Loan Parties will indemnify the Lead Arranger, the Administrative Agent and
the Lenders and hold them harmless against all claims, losses, liabilities and
expenses (including reasonable fees and disbursements of counsel) arising from
or relating to the Senior Credit Facility and the other Transactions, except to
the extent resulting from such indemnified party's gross negligence or willful
misconduct.
Governing Law:
Pennsylvania.
Counsel to the
Administrative Agent:
Clark Hill Thorp Reed, LLP.



 


 
This Summary of Terms and Conditions is intended as a summary only and does not
reference all of the terms, conditions, representations, warranties, covenants
and other provisions that will be contained in the definitive credit
documentation for the Senior Credit Facility Amendment and the other
Transactions.
 


 

 
 

--------------------------------------------------------------------------------

 
